An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-195
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 15 July 2014


IN THE MATTER OF:

      M.A.G.                                  Davidson County
                                              No. 12 JT 134




      Appeal by respondent father from order entered 21 November

2013 by Judge April C. Wood in Davidson County District Court.

Heard in the Court of Appeals 30 June 2014.


      Assistant County Attorney Christopher M. Watford for
      petitioner-appellee Davidson County Department of Social
      Services.

      Windy H. Rose for respondent-appellant father.

      Laura Bodenheimer for guardian ad litem.


      HUNTER, JR., Robert N., Judge.


      Respondent appeals from the trial court’s order terminating

his parental rights to his minor child M.A.G. (“Molly”1).                         We

affirm.



1
  We use a pseudonym to protect the juvenile’s privacy and for
ease of reading.
                                              -2-


        On 3 August 2012, the Davidson County Department of Social

Services (“DSS”) obtained non-secure custody of Molly and filed

a petition alleging she was a neglected and dependent juvenile.

After a hearing on 26 September 2012, the trial court entered

adjudication      and    disposition          orders       adjudicating        Molly   to    be

neglected       and   dependent         and     directing       respondent         to:      (1)

complete    a    parenting     capacity         assessment         and    age-appropriate

parenting classes; (2) pay child support; (3) submit to random

drug screens, complete a substance abuse assessment, and comply

with all recommendations; (4) maintain safe and suitable housing

for himself and the juvenile; (5) obtain and maintain a legal

source of steady income to support himself and the juvenile; and

(6) comply with “abuser’s treatment groups.”

       Respondent     failed       to   comply       with    his    court-ordered         case

plan,    and,    by   order        entered     13     May    2013,       the   trial     court

relieved DSS from making further reunification efforts with him.

Molly’s mother relinquished her parental rights to Molly on 12

July 2013, and the trial court entered an order on 14 August

2013    directing       DSS   to    proceed         with    terminating        respondent’s

parental rights.

       DSS subsequently filed a petition to terminate respondent’s

parental rights, alleging as grounds: (1) N.C. Gen. Stat. § 7B-
                                        -3-


1111(a)(1)     (neglect);    (2)    N.C.      Gen.      Stat.       §    7B-1111(a)(2)

(failure to make reasonable progress); and (3) N.C. Gen. Stat. §

7B-1111(a)(3)     (failure   to    pay     for    the       cost    of   care     of    the

juvenile).       After   holding    a    hearing       on    the     petition      on    31

October 2013, the trial court entered an order on 21 November

2013 in which it concluded that grounds existed to terminate

respondent’s     parental    rights      under        N.C.     Gen.      Stat.     §    7B-

1111(a)(1)     and   (3),    and    that      termination           of     respondent’s

parental rights was in Molly’s best interest.                       Respondent filed

timely notice of appeal from the trial court’s order.

      Respondent’s appellate counsel has filed a no-merit brief

on respondent’s behalf in which she states she has conducted a

conscientious and thorough review of the record on appeal and

concludes that this appeal presents “no issue which would alter

the   ultimate    result.”     Pursuant          to    North       Carolina      Rule    of

Appellate    Procedure    3.1(d),    counsel          requests      that    this       Court

conduct an independent examination of the case.

      In accordance with Rule 3.1(d), counsel wrote respondent a

letter on 17 March 2014 advising him of his right to file pro se

arguments directly with this Court within thirty days of the

date of the filing of the no-merit brief.                      Counsel attached to

the letter a copy of the record, the transcript, and the no-
                                         -4-


merit brief filed by counsel.             Respondent has not filed his own

written arguments with this Court.

      In   addition      to   seeking    review   pursuant    to   Rule    3.1(d),

counsel directs our attention to potential issues with regard to

the   trial      court’s      termination      order.       Counsel,      however,

acknowledges      that    these   issues     would   not   alter   the    ultimate

result, as the trial court’s findings of fact are supported by

record     evidence,       the    findings     support      both    grounds     for

termination, and the trial court did not abuse its discretion in

determining that termination was in Molly’s best interests.                     See

N.C. Gen. Stat. §§ 7B-1110, -1111 (2013).

      After carefully reviewing the transcript and record, we are

unable     to   find   any    possible   prejudicial       error   in   the   trial

court’s order.         Accordingly, we affirm the trial court’s order

terminating respondent’s parental rights to Molly.

      AFFIRMED.

      Chief Judge MARTIN and Judge ELMORE concur.

      Report per Rule 30(e).